Citation Nr: 0300328	
Decision Date: 01/08/03    Archive Date: 01/28/03

DOCKET NO.  02-02 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs improved pension benefits 
in the amount of $28,509.00 to include the question of 
whether the overpayment was properly created.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The veteran had active service from March 1965 to March 
1967.  In October 2000, the St. Petersburg, Florida, 
Regional Office (RO) proposed to retroactively terminate 
the veteran's Department of Veterans Affairs (VA) improved 
pension benefits as of June 1, 1997 based upon his receipt 
of unreported income.  In December 2000, the RO proposed 
to reduce the veteran's VA improved pension benefits as of 
December 1, 2000 based upon his receipt of Social Security 
Administration (SSA) benefits.  In February 2001, the RO 
implemented the proposed actions.  In February 2001, the 
RO informed the veteran in writing of the overpayment of 
VA improved pension benefits in the amount of $28,509.00.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 decision of the RO's 
Committee on Waivers and Compromises (Committee) which 
denied waiver of recovery of an overpayment of VA improved 
pension benefits in the amount of $28,509.00 upon its 
finding of bad faith.  The veteran has been represented 
throughout this appeal by the American Legion.  


FINDING OF FACT

The veteran's alleged failure to inform the VA of his 
receipt of earned income and SSA benefits was not the 
result of an intent to seek an unfair advantage with 
knowledge of the likely consequences.  


CONCLUSION OF LAW

Waiver of recovery of an overpayment of VA improved 
pension benefits in the amount of $28,509.00 is not 
precluded by fraud, misrepresentation, or bad faith on the 
veteran's part.  38 U.S.C.A. § 5302(c) (West 1991 & Supp. 
2002); 38 C.F.R. § 1.965(b)(2) (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In reviewing the issue of waiver of recovery of an 
overpayment of VA improved pension benefits is precluded 
by bad faith, the Board observes that the VA has secured 
or attempted to secure all relevant documentation to the 
extent possible.  There remains no issue as to the 
substantial completeness of the veteran's claim.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2002).  The veteran 
has been advised by the statement of the case of the 
evidence that would be necessary for him to substantiate 
his claim.  Any duty imposed on the VA, including the duty 
to assist and to provide notification, has been met.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Recovery of an overpayment of VA improved pension benefits 
may be waived if recovery of the indebtedness from the 
payee who received the benefit would be against equity and 
good conscience.  38 U.S.C.A. § 5302 (West 1991 & Supp. 
2002); 38 C.F.R. § 1.963(a) (2002).  The equity and good 
conscience standard means arriving at a fair decision 
between the obligor and the Government.  In making this 
decision, consideration is to be given to factors such as: 
the fault of the debtor; a balancing of the fault of the 
debtor against any fault of the VA; whether collection 
would deprive the debtor of basic necessities; whether 
recovery would nullify the objective for which the 
benefits were intended; whether a failure to make 
restitution would result in unfair gain to the debtor; and 
whether reliance on the benefits would result in 
relinquishment of a valuable right or incurrence of a 
legal obligation.  38 C.F.R. § 1.965(a) (2002).  

The provisions of 38 U.S.C.A. § 5302(c) (West 1991 & Supp. 
2002) provide that:

The recovery of any payment or 
collection of any indebtedness (or any 
interest thereon) may not be waived 
under this section if, in the 
Secretary's opinion, there exists in 
connection with the claim for such 
waiver an indication of fraud, 
misrepresentation, or bad faith on the 
part of the person or persons having an 
interest in obtaining a waiver of such 
recovery or the collection of such 
indebtedness (or any interest thereon).  

"Bad faith" denotes unfair or deceptive dealing by one who 
seeks to gain thereby at another's expense.  Thus, a 
debtor's conduct in connection with a debt arising from 
participation in a VA benefits/services program exhibits 
bad faith if such conduct, although not undertaken with 
actual fraudulent intent, is undertaken with intent to 
seek an unfair advantage, with knowledge of the likely 
consequences, and results in a loss to the Government.  38 
C.F.R. § 1.965(b)(2) (2002).  

In an October 2000 written statement, the veteran advanced 
that he had informed the RO of his earned income in 1997 
and his receipt of SSA benefits in June 1999.  In a 
February 2001 written statement, the veteran clarified 
that: he had called the RO in June 1997 to report his 
receipt of income from his part-time employment; called 
the RO in June 1999 and provided notice of his receipt of 
SSA benefits; informed the RO of his receipt of SSA 
benefits in writing in August 1999; and called the RO in 
November 1999 to provide additional notice of his receipt 
of earned income.  In an August 2001 written statement, 
the veteran indicated that the RO took no action on his 
multiple 1997 and 1999 telephone calls.  In September 
2001, the veteran submitted copies of his personnel 
calendar which reflect that he made calls to the VA in 
June 1997, June 1999, August 1999, November 1999, and 
December 2000 about his income changes.  

In his March 2002 Appeal to the Board (VA Form 9), the 
veteran clarified that he had spoken to a lady named 
"Marie" in the RO's "Toll Free Unit" in June 1997 and 
informed her that he had returned to work; spoke to a lady 
named "Jane" in the RO's "Toll Free Unit" in June 1999 and 
informed her that he was in receipt of SSA benefits; and 
spoke to an individual named "James" at the RO in November 
1999 and stated that he was receiving private pension 
benefits.  

The Board has reviewed the probative evidence including 
the veteran's statements on appeal.  The veteran advances 
that he promptly reported his receipt of earned income and 
SSA benefits to the VA.  The evidence does not support a 
finding that the veteran has conducted himself with an 
apparent intent to seek an unfair advantage over the VA 
with knowledge of the likely consequences.  While such an 
intent could certainly be inferred in some cases, the 
veteran in this case is aged and apparently suffering from 
cerebrovascular accident and cancer residuals.  Therefore, 
the Board concludes that the record does not establish an 
element of fraud, misrepresentation or bad faith towards 
the Government on the veteran's part as would preclude 
waiver of recovery of the overpayments of VA improved 
pension benefits as a matter of law.  


ORDER

Waiver of recovery of an overpayment of VA improved 
pension benefits in the amounts of $28,509.00 is not 
precluded by a finding of fraud, misrepresentation of bad 
faith.  


REMAND

In light of the Board's decision above, the standard of 
equity and good conscience is for application.  The 
standard was not previously addressed by the RO.  
Additionally, the Board finds that a current financial 
status report from the veteran would be helpful in 
applying the standard.  Accordingly, this case is REMANDED 
for the following action: 

1.  The RO should request that the 
veteran complete a Financial Status 
Report (VA Form 20-5655) and any other 
relevant financial reports.  

2.  The Committee should then 
readjudicate the veteran's request for 
waiver of recovery of an overpayment of 
VA improved pension benefits in the 
amounts of $28,509.00 with express 
consideration of the provisions of 38 
C.F.R. § 1.965(a) (2002) and each 
element of the of equity and good 
conscience standard.  

If the claim is denied, the veteran and his accredited 
representative should be provided with a supplemental 
statement of the case and be given the opportunity to 
respond.  The veteran is free to submit additional 
evidence and argument while the case is in remand status.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The veteran's claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See the Veterans' Benefits 
Improvement Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994) and 38 U.S.C.A. § 5101 (West 1991 
and Supp. 1998) (Historical and Statutory Notes).  In 
addition, the Veterans Benefits Administration's 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the 
RO is to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to allow for 
additional development of the record and due process of 
law.  No inference should be drawn from it regarding the 
final disposition of the veteran's claim.  



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



